DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “two or more tool-retaining devices are installed . . . the cooling liquid is feedable simultaneously to each cooling liquid hole defined in two or more tools which are retained on different ones of the two or more tool-retaining devices.”  Claim 1 sets forth “a tool” and “a tool-retaining device” such that it is not clear if those disclosed in claim 1 are part of the “two or more” recitations of claim 5.  It is also not clear how the plurality of sets on multiple turrets are simultaneously feedable if there is only a robot involved.  Appropriate correction required.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Emerson (US Patent No. 5,509,335), discloses a cooling liquid feeder (Figs. 2, 3) capable of feeding a cooling liquid into a cooling liquid hole defined in a tool (66). The cooling liquid feeder includes a first connector (63) disposed on a tool holder capable of retaining the tool (Figs. 3, 4).  A first flow channel (Figs. 3, 4 showing the change from the radial delivery into the connector (63) into an axial path) is defined to direct the cooling liquid from the first connector to the cooling liquid hole.  A robot (59, 57, 55, 58) installed in a machining chamber (12) and equipped with an end effector (57, 58, 62).  The robot is being broadly defined to be “a mechanism guided by automatic controls.” https://www.merriam-webster.com/dictionary/robot (last visited June 2, 2021).  The lathe is a CNC operated lathe (14). Thus, because the operation of the arm is automated, it is considered arobot.  A second connector (62) is disposed on the end effector.  The second connector (62) is capable of being attached and detached to and from the first connector in a liquid tight manner (Fig. 3; Col. 3, Lines 5-67; Col. 4, Lines 1-4).  A second flow channel (52) is defined to direct the cooling liquid from a source (51) of the cooling liquid to the second connector (62).  The robot is actuated to attach the second connector to the first connector for feeding the cooling liquid into the cooling liquid hole (Fig. 3).  Yet, Emerson fails to disclose or suggest a reason to modify the robot to be one of the articulated arm type having multiple joints where the first connector is located on the tool retaining device and the first flow channel is at least partially located within the tool-retaining device as per claim 1.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
EXAMINER NOTE: Claim 3 is ready for rejoinder.  However, claim 4 presents a conflict with claim 1 such that it is not ready for rejoinder.  Claim 1 requires the first connector to be on the turret and the first flow channel to partially pass through the turret.  Claim 4 conflicts with claim 1 by reciting that the first connector is on the tool or tool holder, and the first flow channel does not pass through the turret.  Claim 4 requires amendment or cancellation prior to allowance of this application.
Examiner attempted to contact Applicant’s representative (AR), Daniel Lent, but the voicemail mailbox of AR was full.  Examiner invites AR to schedule an interview to discuss any amendments prior to the next submission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RYAN RUFO/Primary Examiner, Art Unit 3722